The defendant was convicted in the criminal court of Fulton County of a violation of the lottery law. He procured the sanction of a petition for certiorari, and the writ issued. The judge of the criminal court filed his answer. The defendant filed exceptions to the answer. In due course and regularly, the judge of the superior court in detail overruled the exceptions. A judgment was entered to this effect. It does not appear from the record that any final judgment was entered disposing of the writ of certiorari. Therefore the only question for decision before this court is, whether the judgment excepted to, that is, the judgment overruling the exceptions to the answer of the trial judge, is a final determination of the case. Held:
Since the sole assignment of error is the overruling of the exceptions to the answer to the certiorari, it is not to a final judgment in the case. If a judgment had been rendered sustaining such exceptions, that judgment would not have been a final disposition of the cause. In either event, the certiorari case would remain for decision on its merits. It follows that this court does not have jurisdiction. In our opinion this question is made plain in Wright v. State, 69 Ga. App. 694 (26 S.E.2d 492).
Writ of error dismissed. Broyles, C. J., and MacIntyre, J.,concur.
        DECIDED MARCH 16, 1945. REHEARING DENIED MARCH 27, 1945.